      Case 1:17-cv-09926-ER Document 129 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDWARD C. DAWKINS,
                               Plaintiﬀ,

                 – against –
                                                                   ORDER
TANOYA COPELAND, Correctional                                 17 Civ. 9926 (ER)
Oﬃcer, and DEPUTY WARDEN GRACIE
OF NORTH INFIRMARY COMMAND,
Executive Supervisor Operations,
                               Defendants.


RAMOS, D.J.:

         On July 22, 2020, the Court directed service of the Second Amended Complaint,

Doc. 116, on Grace. Doc. 125 at 7. It requested that Grace waive service, and it directed

the New York City Law Department to inform the Court of whether Grace had been

notiﬁed of the Complaint by August 5, 2020.

         In a letter dated August 11, 2020, Dawkins asked the Court for a 60-day stay of

discovery given the expense required for him to reproduce and send certain documents to

the Law Department. Doc. 128. �at request is DENIED as moot. As the Court

indicated in its July 22 order, discovery is stayed in this case until pro bono counsel is

appointed. Dawkins need not produce any documents until then.

         Furthermore, the Law Department has yet to inform the Court of whether Grace

has been identiﬁed and notiﬁed of the Second Amended Complaint. It is directed to ﬁle a

letter informing the Court of its eﬀorts in this regard by August 28, 2020.


It is SO ORDERED.


Dated:    August 25, 2020
          New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
